                                                                                CLERK'S OFFICE U S. DIST. COURT
                                                                                       AT ROA~OKE , VA
                                                                                            FILED

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              DANVILLE DIVISION

  UNITED STATES OF AMERICA,                    )
                                               )
                                               )      Case No. 4:18-cr-00012
                                               )
  v.                                           )
                                               )
  DESHAWN ANTHONY, et al.,                     )
                                               )      By:    Michael F. Urbanski
          Defendants.                          )             United States District Judge

                                              ORDER

          The court entered an Oral Order on December 4, 2018 as to Defendants Dashawn

  Romeer Anthony, Tredarius J ameriquan Keene, Montez Lamar Allen, J avontay J acquis

  Holland, Jermay Smith, Jr, Jalen Cormarrius Terry, their counsel, and other members of the

  defense team. The Oral Order prohibited the aforementioned parties from sharing

  information regarding the identity of witnesses contained in Production 5 with any person

  outside the defense team, defmed to include defendant, defense counsel, investigators,

   paralegals, and support staff. The Oral Order also stated that until further Order of the

   court, defense counsel may not leave Production 5 at the local jails.

          On December 7, 2018, in response to the government's "Emergency Motion for

   Discovery Limitations for Witness Safety," ECF No. 267, the court entered an order denying

   the government's motion, but temporarily extending the December 4, 2018 Oral Order until

   December 12, 2018. The government had until December 12, 2018 to flle an additional

   motion for a protective order, more narrowly tailored and appropriately supported. No such




Case 4:18-cr-00012-MFU-RSB Document 215 Filed 12/14/18 Page 1 of 2 Pageid#: 732
  motion has been filed by the government. Therefore, pursuant to the court's December 7,

  2018 Order, the December 4, 2018 Oral Order is hereby VACATED.

        It is SO ORDERED.

                                           Entered:




Case 4:18-cr-00012-MFU-RSB Document 215 Filed 12/14/18 Page 2 of 2 Pageid#: 733
